Title: From Abigail Smith Adams to Harriet Welsh, 12 June 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy June 12th 1818
				
				But once Since You left us, have I received a line from you. Twice I have written, and twenty hundred times twenty; thought of you, and Sometimes with an exclamation, what can be the reason that H. does not write? now you who have Eyes, fingers at command, and the pen of a ready writer, ought to employ them, when they are So much Sought after. I presume they are so: and that you have Some correspondent who keeps you informed of the passing events in Boston—of which I know much less than when you resided there—I learn however that a new paper has appeard, without the printers Name, a Spurious offspring calld a Clayite—in opposition to mr Munroe  & the administration party is designd to feel the Northern pulse, and try for party. if successfull it will open in  full cry, the first opportunity which can be Seized. the trial was repeatedly made at Washington, “party Spirit was in Search of a leader and the leader in Search of party Spirit—and both in Search of pretexts—they all were found, and found out each other—but the political atmosphere was calm, and the attempts to blow up a gale were not Successfull Neither South America, nor Internal Improvement could be made to produce much agitation among the people, the foundations however are laid for the future fabrick of opposition—the ground for conflict was Surveyed, and musters of forces more than once took place.” So writes to me mr J Q A. and this paper which appeard on Saturday last, assailing the President for extravagance in furnishing the House, or palace, is as I am informd, is one of the topicks. they well know the purse Strings, are those which pull at the Heart of the populace, and can be made use of to raise a Clamour. but if they build a palace, they ought to furnish it in a proper Manner, but they do not yet feel, that they are a Great Nation yesterday I had a Letter from mrs Adams of the 4 June. I ought to have noted the one of May 22d, in which She gives me the account of the Sickness and death of mrs Pope. She was thought to be in a Family way for Some time, but it terminated in a Tumor which proved a cancer, and was the cause of dreadfull Sufferings, So as to deprive her of her reason, but when in the exercise of it, to reconcile her to death—as I do not copy, and am an old woman I may relate twice over the Same Story, for memory is treacherous—mrs Adams in a Postscrip writes, “mrs Smith is very well, and got through her difficulties without any trouble—” and this is all She Says writes. She neither Says the time when, nor the Sin of the offspring—I am inclined to think, that the Mountain has produced a mouseMrs Barlow is dead—and Said to be a victim to the tender passion, at the Age of 62!! I know not how to credit it—a Widow of a gentleman with whom She lived many years, beloved, Respected and esteemed, to entertain a passion for a Gentleman much younger than herself, who would have married her; but for the opposition of Friends, and Relatives, is very Singular—but it is Said reported, She fell a Sacrifice to their wrangles, and her Struggle to Subdue her own inclinations and ardent passion. I can conceive of Such things in the Green Tree; but not in the dry. it is Said that by her will, She has provided handsomely for the Gentleman—The principle Subject of conversation is the Battle of Bunker Hill, Gen’ll Putnam & Gen’ll Dearborn—the son of Gen’ll Putnam defends his Fathers Fame and reputation with a truly filial Spirit. He has written two Letters, one to President Adams, one to President Munroe, which would do honour to the pen of the best writer in the Country in the most respectfull manner he requests of the president to inform him if any dissatisfaction was exprest by congress, or any individual at the conduct of Gen’ll Putnam upon the memorable 17 June. he asks for candid information without favour or affection. in his Letter to President Munroe, a copy of which he enclosed, as it containd much testimony to the incorruptable Patriotism of his Father as well as of his Bravery. after Saying their were two Gentlemen to whom he was particularly desirious of vindicating his Father reputation, The President who had been an officer during the Revolution, and the late President Adams, who from his Age and the conspicuous part he acted through the whole revolution, must be knowing to every occurrence of concequence. To president Munroe he writes “the Honest Fame of Gen’ll Putnam, is the most precious inheritence he left his Family, and having been his constant attendent, from the Commencment of the Revolution to the last moment of his Life, I will defend it, if need be, at the expence of every other earthly hope. If you have a Son of honourable feelings, and tender of his Fathers fame, I am Sure of his pardon, as I hope also for yours”—In his Letter to President Adams he writes “that, the whole Subject may be in your view I take the Liberty to enclose a copy of my Letter to him President Munroe—instead of repeating the Same testimony to you—I know not if President Munroe has a Son, but I do know that President Adams has, and it was in contemplation of this enviable felicity, so preeminently yours that the allusion was made in the concluding paragraph of my Letter to the President”I cannot by these extracts do justice to either of the Letters. Suffice it to Say, Such is the high wrought honorable feelings of fillial duty and affection that I could not read them without a Stream of tears—and I would not be Dearborn for all the Laurels he ever won—So much for Heroes. I must now descend to plain domestic Narrative—from Caroline I have not heard Since I enclosed you a Letter. here we are in pretty good health. Susan is very thin. the Babe gets all her flesh. we have had an old fashiond June—all nature looks alive vigorous & glowing—I want to hear of your welfare & mrs Bailey to whom my LoveMrs Adams writes that mrs Crufts was at Washington, and that She lookt better than She expected to See her—that She had recoverd much by her Journey—but that She made too Short a Stay—only Room to add
				
					A Adams—
				
				
			